Citation Nr: 1537465	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right hip strain.

2.  Entitlement to an initial rating in excess of 10 percent for left hip strain.

3.  Entitlement to an initial rating in excess of 10 percent for right thumb sprain.

4.  Entitlement to service connection for right Achilles tendonitis, to include as secondary to service-connected bilateral hip disability.  

5.  Entitlement to service connection for right rotator cuff impingement with arthritis.  

6.  Entitlement to service connection for left rotator cuff impingement.  

7.  Entitlement to service connection for left hand disability. 

8.  Entitlement to service connection for right knee disability.  

9.  Entitlement to service connection for left knee disability.

10.  Entitlement to service connection for right iliotibial (IT) band disability.

11.  Entitlement to service connection for kidney disease.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 to November 2009 for special work with the United States Army National Guard as well as had previous periods of active duty for training (ACDUTRA) from February 1999 to June 1999, from September 2004 to February 2005, and from February 2005 to September 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, granted service connection for right hip strain, left hip strain and right thumb sprain and assigned 10 percent ratings each; and denied service connection for the remaining matters on appeal.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew from appeal the matters formally dismissed, below.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and the Virtual VA claims processing systems.

The Board's disposition  of the claims for higher initial ratings for right hip strain, left hip strain and right thumb sprain is set forth below.  The remaining claims on appeal are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

During the June 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claims for an initial rating in excess of 10 percent for right hip strain, an initial rating in excess of 10 percent for left hip strain, and an initial rating in excess of 10 percent for right thumb sprain.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for san initial rating in excess of 10 percent for right hip strain,  an initial rating in excess of 10 percent for left hip strain, and an initial rating in excess of 10 percent for right thumb sprain, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 .

During the June 2015 Board hearing, the Veteran withdrew from appeal the claims for  an initial rating in excess of 10 percent for right hip strain, an initial rating in excess of 10 percent for left hip strain, and an initial rating in excess of 10 percent for right thumb sprain.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they  must be dismissed.


ORDER

The appeal as to the claims for an initial rating in excess of 10 percent for right hip strain,  an initial rating in excess of 10 percent for left hip strain, and an initial rating in excess of 10 percent for right thumb sprain is dismissed.



REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

With respect to his claims for right Achilles tendonitis, right and left rotator cuff impingement with arthritis on the right, right knee disability, left knee disability and right IT band disability, the Veteran asserts that all of these disorders were caused by numerous in-service parachute jumps as well as carrying heavy rucksacks.  The Veteran's DD Form 214 clearly shows that the Veteran earned a parachutist badge.  

As such, the Board finds that his assertions concerning participating in numerous parachute jumps and carrying heavy rucksacks are consistent with the circumstances of his service.  Moreover, service treatment records showed that while on active duty for training in June 2003, during a parachute jump, the Veteran experienced a hard landing with tremendous force when he came in faster than normal.  In support of his contentions, the Veteran submitted a November 2010 private medical opinion relating all these disorders to service.  However, the private examiner failed to offer a detailed rationale to support his opinions and thus, his opinions are not sufficient to establish an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

The Veteran was afforded a VA examination in February 2010 which addressed the Veteran's right Achilles tendonitis and right and left rotator cuff impingement with arthritis on the right.  The VA examiner determined that since there was nothing in the service treatment records, the Veteran's right Achilles tendonitis was not at least as likely as not related to service.  The examiner indicated that this was an overuse injury.  However, the examiner did not offer any further rationale or discuss the Veteran claim that such was due to numerous in-service parachute jumps.  Likewise, the VA examiner also found that the Veteran's bilateral rotator cuff impingement with minimal right AC joint arthritis was also not at least as likely as not related to service.  Again, the only rationale provided was that there was nothing in the service treatment records and the examiner failed to address the Veteran's contentions that his disability was related to numerous in-service parachute jumps as well carrying a heavy rucksack.  However, a July 2009 clinical record showed that the Veteran complained of recurrent bilateral shoulder pain.  Moreover, the Veteran filed his current claims for service connection for such disorders during  his most recent period of active service.  Nevertheless, the VA examiner did not appear to consider the Veteran's reports of pertinent symptomology since his discharge from active service in November 2009.  

Further, the Veteran has also asserted that his right Achilles tendonitis is secondary to his service-connected bilateral hip disorders.  While the examiner indicated that there was no evidence to indicate that his Achilles tendonitis would be from his hips, he did not provide any sort of rationale for this opinion.  Moreover, the VA examiner failed to provide any sort of opinion as to whether the Veteran's right Achilles tendonitis was aggravated by his service-connected bilateral hip disabilities.  See  38 C.F.R.  § 3.310(a); See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to his left hand disorder, the Veteran asserts that he injured his left hand during basic training.  In this regard, service treatment records do document that the Veteran was seen in the emergency room for trauma to the left hand at Martin Army Community Hospital in February 1999, which would have been during basic training.  Nevertheless, x-rays at that time were normal.  The February 2010 VA examination was silent with respect to any abnormalities of the left hand.  However, at the Board hearing, the Veteran reported that he still currently experienced loss of motion and aching.  

Given the deficiencies discussed above in the February 2010 VA examination report, the Board finds that this VA examination is inadequate for appellate review.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Moreover, the Veteran has not been afforded a VA examination with medical etiology opinion to address the issues of the right knee disability, left knee disability and right IT band disorder.

Under these circumstances, the Board finds that a VA examination and an opinion by an appropriate physician is needed to resolve the claims for service connection for right Achilles tendonitis, right and left rotator cuff right rotator cuff impingement with arthritis on the right, left hand disability, right knee disability, left knee disability and right IT band disorder.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.  § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds a VA examination as opposed to any addendum opinion is necessary so that the VA examiner can obtain a thorough history of in-service and post-service injuries and symptomatology.

With respect to the Veteran's claimed kidney disease, the evidence shows that during his military physical for officer candidate school in 2000, the Veteran was disqualified for military service as testing showed proteinuria (excessive amounts of protein in the urine.  There is no indication in the record that the Veteran's kidney disease incurred during a period of ACDUTRA.  Moreover, an August 2002 periodic service examination for Airborne status showed a diagnosis of IGA nephropathy and proteinuria in January 2001, although renal biopsy was okay.   

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The Board notes that a pre-existing disorder need not be symptomatic at entry, only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, in the instant case, the presumption of soundness with regard the Veteran's kidney disease during his most recent period of active service does not apply.  See 38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2014).  However, the question is whether the pre-existing kidney disease was aggravated during, or as a result of, service.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

In the instant case, during his recent period of active service, clinical records showed an assessment of IgA nephropathy and resultant stage 3 chronic kidney disease.  Treatment records showed that in August 2006, the Veteran developed acute renal failure with gross hematuria following an acute respiratory infection-like illness.  Moreover, a March 2008 private opinion indicated that it was possible that the Veteran may have further episodes of acute renal failure, especially after upper respiratory infection like symptoms.  It was also noted that the Veteran should avoid any strenuous physical activities that could potentially worsen his kidney function. 

The Veteran has not been afforded a VA examination with respect to this issue.  Given the documented treatment of kidney disease in service, the Board finds that a VA examination and an opinion by an appropriate physician is needed to resolve the claim for service connection for kidney disease.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R.  § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

In this regard, it appears that there may be outstanding service treatment records.  Available service treatment records show that the Veteran was seen in the emergency room of Martin Army Community Hospital in February 1999 due to trauma to his left hand.  However, it does not appear that the clinical records have been requested from this  facility.  Moreover, while the Veteran as submitted copies of treatment records from his last period of active service, it does not appear that the AOJ has requested service treatment records for the Veteran's period of active service from October 1005 to November 2009.  As these records are relevant to the current appeal, the Board finds that the AOJ must make reasonable attempts to obtain these records from the National Personnel Records Center (NPRC), the appropriate service department, or any other source, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

As for VA records, the Virtual VA record reflects that the Veteran has been receiving treatment for his disabilities from the VA Medical Center (VAMC) in Portland, Oregon and that records from that facility dated through April 2012 are associated with the file; however, more recent records may exist.  Moreover, the February 2010 VA examiner references x-ray reports performed in conjunction with the examination.  It appears that these reports may have shown that the Veteran had arthritis of the right shoulder within one year of discharge from active service.  However, these x-rays are not associated with the record.  As these reports are relevant to the Veteran's current claim, the AOJ must also attempt to obtain these records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Portland VAMC additional pertinent treatment records for the Veteran dated since April 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  
  Obtain from the National Personnel Records Center (NPRC), the appropriate service department, or any other source copies of all service treatment records, to specifically include records from his last period of active duty from October 2005 to November 2009, and the Veteran's emergency records from Martin Army Community Hospital dated February 20, 1999.  In requesting the records from any Federal facility, follow the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant that the records were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Obtain from the Portland VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2012 as well as February 2010 x-ray reports done in conjunction with the February 2010 VA examination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file. 

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA examinations, by appropriate physicians, to address all the disabilities at issue.  The contents of the entire, electronic claims file must be made available to each designated physician,  and each  examination report) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

In rendering the each requested opinion, the physician should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment and personnel records, post service private and VA treatment records, the February 2010 VA examination report, the November 2010 private opinion and the Veteran's assertions of continuing symptoms since service.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.
Each physician must provide all examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.

a)  With respect to the diagnosed right Achilles tendonitis, the physician should provide an opinion, consistent with sound medical judgment, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability (a) is the result of injury or disease incurred or aggravated in service, to include numerous in-service parachute jumps; or if not, (b) was caused OR is aggravated (worsened beyond the natural progression) by the Veteran's service-connected bilateral hip disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

b)  With respect to the right and left shoulders, the examiner should list all diagnosed disability(ies) associated with the right and left shoulders.

With respect to the previously diagnosed right AC joint arthritis, the physician should provide an opinion, consistent with sound medical judgment, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset in service, (b) was manifested within one year of his discharge from active service, or (c) was otherwise medically related to service, to include numerous in-service parachute jumps and carrying heavy rucksacks.  

Then, with respect to any other diagnosed right and left shoulder disability, the examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to include numerous in-service parachute jumps and carrying heavy rucksacks.  

c)  With respect to the left hand, the examiner should list all diagnosed disability(ies) associated with the left hand.

Then, with respect to each diagnosed left hand disability, the examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to include the documented February 1999 in-service injury.  

d)  With respect to the right and left knees, the examiner should list all diagnosed disability(ies) associated with the right and left knees.

Then, with respect to each diagnosed right and left knee disability, the examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to include numerous in-service parachute jumps.  

e)  With respect to right IT band disorder, the examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to include numerous in-service parachute jumps.  

f)  With respect to kidney disease, the examiner should provide an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the preexisting kidney disease was aggravated (i.e., permanently worsened  beyond natural progression) during service..  The examiner must specifically address the in-service clinical records documenting acute renal failure in August 2006 as well as the March 2008 private opinion.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining matters on appeal 
in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority. 

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


